

 
 

--------------------------------------------------------------------------------

 

MASTER MANUFACTURING AGREEMENT






THIS AGREEMENT, effective February 10, 2010, is entered into between DIC Imaging
Products USA, LLC located at 7300 South Tenth St., Oak Creek, WI 53154
(hereinafter referred to as “DIP”) and Ecology Coatings, Inc. located at 2701
Cambridge Court, Suite 100, Auburn Hills, MI 48326 (hereinafter referred to as
“ECOC”).


WHEREAS, ECOC has developed proprietary information relating to the manufacture
of UV Coatings; and


WHEREAS, ECOC is seeking a source of supply by having a third party manufacture
such products for ECOC as ECOC may from time to time request pursuant to the
terms of this Master Manufacturing Agreement and such other terms as to which
the parties hereto may agree in an Addendum or Addenda to this Agreement; and


WHEREAS, DIP is willing to manufacture such products (hereinafter, “Products”)
for ECOC as may be specified in an Addendum or Addenda to this Master
Manufacturing Agreement; and


WHEREAS, ECOC is willing to provide DIP with its detailed proprietary
information and technical assistance necessary in order to enable DIP to
manufacture Products for ECOC;


NOW, THEREFORE, in consideration of the mutual convenants and promises
hereinafter contained, the parties agree as follows:




ARTICLE I - DEFINITIONS


1.1           “Addendum” or “Addenda” shall refer to a document or documents
issued pursuant to this Agreement which specifies the Product(s) which DIP may
agree from time to time to manufacture for ECOC, which contains information of
the nature set forth in Exhibit I, together with such other terms which may
supplement this Agreement, and which has been accepted and signed by each of the
parties hereto.


1.2           “Agreement” shall mean this Master Manufacturing Agreement.


1.3.           “Confidential Information" shall mean any and all technical
information made available and disclosed by either party: (a) heretofore
pursuant to the provisions of the ECOC/DIP secrecy agreement, (b) pursuant to
the provisions of this Agreement, (c) ECOC’s Product formulas, or (d) ECOC’s
customers except:


(a)      information which at the time of disclosure is in the public domain; or


(b)      information which after disclosure is published or otherwise becomes
part of  the public domain through no fault of the disclosing party (but only
after it is published or otherwise becomes part of  the public domain); or


(c)      information which the receiving party can show was in its possession at
the time of disclosure by the disclosing party and which the receiving party
without breach of any obligation is free to disclose to others; or


(d)      information which was received by the receiving party after the time of
disclosure by the disclosing party from a third party which did not acquire it
from the disclosing party under an obligation of confidence and which the
receiving party without breach of any obligation is free to disclose to others;
or


(e)      information which the receiving party can show by written documentation
was independently developed by it without resort to the disclosing party’s
Confidential Information.


For the purposes of this Paragraph 1.2, specific disclosures made by the
disclosing party to the receiving party, shall not be deemed to be within the
foregoing exceptions merely because they are embraced by general disclosures in
the public domain or in the receiving party 's possession.  In addition, any
combination of features disclosed by the disclosing party to the receiving party
shall not be deemed, as to the receiving party, to be within the foregoing
exceptions merely because individual features are separately in the public
domain or in the receiving party 's possession, but only if the combination
itself and its principle of operation are in the public domain or in the
receiving party 's possession.


1.4           “Non-Conforming Product” shall mean Product that does not meet
Product specifications. The term does not include Product having issues related
to product performance or unknown process issues identified after the product is
in the market which do not result from failure of the DIP to manufacture the
Products in accordance with ECOC’s specifications and quality control procedures
set forth in the Addendum related to the Product or to other information
provided in writing by ECOC to DIP the receipt of which is acknowledged and
accepted by DIP.


1.5            “Products” shall mean those materials and formulas identified in
a written Addendum or Addenda executed by the parties including natural and
obvious modifications and extensions of those materials and formulas.


1.6           “Specifications” shall mean the specifications and quality control
procedures set forth in writing with respect to each Product and raw materials
in the applicable Addendum for that Product or in a writing whose receipt is
acknowledged and accepted by DIP in writing which specifically states that it
contains or relates to Product specifications.




ARTICLE II - CONFIDENTIALITY


2.1           ECOC shall own all the intellectual property rights associated
with the Products.  DIP may not: (i) copy, reproduce, modify, transmit,
broadcast, republish, upload (except into process computers, quality document
control system and ERP system for the purpose of performing the work related to
this Agreement), distribute publicly or create derivative works based on the
Products (ii) reverse engineer, decompile, deformulate, disassemble or otherwise
reproduce the Products.  DIP and ECOC agree to hold in confidence and not
disclose to any third party, including affiliates, or (iii) otherwise attempt to
identify the chemical composition of any Product, unless specifically authorized
in writing by ECOC and not use except for the purposes of this Agreement, all
Confidential Information.


ECOC shall not disclose to any party that DIP manufactures Products for ECOC
unless specifically authorized in writing, which authorization will not be
unreasonably withheld, or unless the disclosure is required by law.




ARTICLE III -MANUFACTURE


3.1           DIP shall manufacture Products for ECOC in conformance with
Specifications as requested from time to time by ECOC in an Addendum or Addenda
which have been accepted in writing by DIP.


3.2           DIP shall fill orders for Products  as to which an Addendum has
been accepted in writing by DIP as requested by ECOC by purchase orders
submitted to DIP from time to time. DIP shall be deemed to accept a purchase
order upon the earliest to occur of following:  (i) DIP’s acknowledgement of the
purchase order by sending a confirming email to orders@ecologycoatings.com
within 1 business day.; (ii) any other event constituting acceptance under
applicable law.  ECOC will provide DIP with a four (4) month rolling estimate
forecast of orders for each Product by the 10th of every month.  ECOC may cancel
an accepted order at any time so long as ECOC reimburses DIP for product
obsolescence costs.


3.3           ECOC will provide DIP with purchase orders 7 days prior to
requested delivery date.


3.4           DIP will purchase and maintain a minimum of 1 month’s safety stock
for raw materials and or finished goods.


3.5           During the term of this Agreement, if DIP desires to produce
Products other than for customers of ECOC, DIP agrees to exclusively work with
ECOC to produce such Products under mutually agreeable terms.




ARTICLE IV - PRICING & DELIVERY STRUCTURE


4.1           The initial pricing for each Product will be set forth as agreed
by the parties in the applicable Product Addendum.  Pricing will be specified on
each purchase order.  No price increases by DIP will be allowed without at least
sixty (60) days written notice to, and approval by, ECOC.  In the event that
ECOC fails to approve any price increase requested by DIP, then DIP shall be
free to discontinue the manufacture of the relevant Product sixty (60) days
following the date of the notice of the proposed price increase, without
liability to ECOC.  Upon completion of manufacturing feasibility DIP shall
provide ECOC a cost breakdown of its aggregate net purchase costs of the raw
materials, manufacturing tolling costs and transportation costs for each ECOC
formula that ECOC discloses to DIP.


4.2           Shipping terms and prices for all Products delivered will be
specified on each Product Addendum.  Unless otherwise specified, all shipments
shall be F.O.B. ECOC’s customer location(s) (Incoterms 2000).  In the event of a
delay in delivery which is requested by ECOC, DIP will store the Products at
ECOC’s risk and expense.  Acceptance of Products shall be subject to inspection
by ECOC and/or ECOC’s customer for timely delivery, conformity with
specifications and conformity with this Agreement.  Non-Conforming Products may
be returned to DIP for correction or replacement within 30 days of ECOC’s or
ECOC’s customer’s notification of nonconformance.  ECOC shall in good faith
assist DIP in reworking all nonconforming products as soon as possible.  DIP
will immediately notify ECOC of each shipment to ECOC’s customer by forwarding
an email to invoices@ecologycoatings.com.


4.3           Payment terms for the first six months of this Agreement are net
60 days.  Payment terms for the next three months (months 7, 8 and 9 after
execution of this Agreement) are net 45 days.  Thereafter (10th month after
execution of this Agreement) payment terms are net 30 days.  DIP may not
withhold production based on ECOC’s failure to pay any invoice in dispute.


4.4           Free samples requested by ECOC to start new business will be
purchased by ECOC.  Free samples requested by DIP to start new business will be
purchased by DIP, see Article 3.5.  Freight costs will be paid by the requesting
party.




ARTICLE V - WASTE AND DISPOSAL


5.1           It is understood and agreed that any waste generated in the course
of manufacture and the disposal of such waste shall be the sole responsibility
of DIP.




ARTICLE VI – ENVIRONMENTAL REGULATIONS


6.1           DIP shall be responsible for compliance with all applicable
federal, state and local laws, rules, regulations and ordinances applicable to
the manufacturing process.  ECOC shall be responsible for ensuring that all raw
materials and Products meet applicable Environmental laws, including country
chemical registration.




ARTICLE VII - LIABILITY AND WARRANTY


7.1           DIP shall assume all liability for any loss of Products and/or raw
materials used to manufacture Products which result from DIP’s failure to
manufacture Products in accordance with
Specifications, including damages directly incurred by ECOC and/or its
customer(s) as a result of such failure. DIP shall have no liability for
performance issues or product defects which  arise with respect to the Products
which are manufactured in accordance with Specifications and quality control
procedures and which do not result from the failure of Products to conform to
these Specifications.


7.2           Except as specifically provided in this Article VII, DIP makes no
warranty of any kind, express or implied, including the warranties of
merchantability and fitness for a particular purpose, other than the warranty
that the Products are in accordance with the specifications recited in the
applicable Addendum.  IN PARTICULAR, IN NO EVENT SHALL DIP BE LIABLE FOR ANY
INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES ARISING OUT OF THE USE,
OR INABILITY TO USE, THE PRODUCTS MANUFACTURED HEREUNDER, WHETHER SUCH CLAIM
ALLEGES BREACH OF WARRANTY, NEGLIGENCE OR ANY OTHER CAUSE AND WHETHER OR NOT DIP
KNEW OR SHOULD HAVE KNOWN OF THE POSSIBILITY OF SUCH DAMAGE.


7.3           ECOC shall defend and indemnify DIP against any claims from third
parties which allege damage, loss or injury arising out of the use of the
Products, unless the damage, loss or injury is due DIP’s breach of this
Agreement or the failure of DIP to manufacture Products in conformance with
applicable Specifications.


7.4           DIP agrees to defend, indemnify and hold ECOC harmless from and
against any and all claims, actions, demands, damages, liability, losses, fines,
penalties, costs and expenses (including reasonable attorneys’ fees) to the
extent relating to or arising out of (i) a breach of this Agreement by DIP, its
employees, agents, representatives, or contractors; (ii) the failure of DIP to
manufacture Products in conformance with Specifications; (iii)  the willful
misconduct of DIP, its employees, agents, representative, or contractors; or
(iv) a claim alleging that the services provided by DIP infringe and/or
misappropriate another’s patent, trademark, copyright, trade dress, trade secret
or other intellectual property right, expect to the extent that such claims
arise from allegations that the Product itself infringes the intellectual
property rights of any third party.




ARTICLE VIII – PROPRIETARY RIGHTS INFRINGEMENT


8.1           DIP reserves the right to discontinue the manufacture, sale and/or
use of any material which material is alleged by a third party to constitute the
infringement of any patent, trade secret or other proprietary right.  ECOC
agrees to defend, indemnify and save DIP harmless from any cost, damages and
reasonable attorney fees which it may sustain arising out of its manufacture of
Products under this Agreement, provided that ECOC is promptly notified in
writing of any allegation or complaint of infringement and is afforded the right
to take sole charge of disposal of any infringement action with attorneys of its
selection, at ECOC's expense.  ECOC shall have the right, at its expense to
settle any such infringement suit, without the consent of DIP.  DIP shall,
however, be solely responsible for claims of infringement relating to its
manufacturing processes.




ARTICLE IX – CONFLICT


9.1 This Agreement will be controlling over any terms and conditions included in
any Purchase Order form used in ordering Product, unless otherwise agreed by the
Parties in writing.  In the event of a conflict between the terms of this
Agreement and the terms of any Addendum agreed to in writing by the parties, the
terms of the Addendum shall take precedence and shall govern.




ARTICLE X - FORCE MAJEURE



10.1   Neither party shall be responsible to the other for failure to perform
any of the obligations imposed by this Agreement, provided such failure shall be
occasioned by fire, flood, explosions, lightning, windstorm, earthquake,
subsidence of soil, failure or destruction, in whole or in part, of machinery or
equipment or failure of supply of materials, discontinuity in the supply of
power, governmental interference, civil commotion, riot, war, strikes, labor
disturbance, transportation difficulties, labor shortage or by any cause beyond
the reasonable control of the party in question.





ARTICLE XI - ADDRESSES OF THE PARTIES


11.1   The addresses of the parties hereto are as set forth at the beginning of
this Agreement, but either party may change its address for the purpose of this
Agreement by notice in writing to the other party.  In the event notices,
statements and payments received under this Agreement by a party hereto are sent
by certified or registered mail to the party entitled thereto at its above
address, they shall be deemed to have been given or made as of the date so
mailed; communications delivered manually, by non-certified or non-registered
mail, FAX, telex or cable shall be deemed to have been given or made when
actually received by the party entitled thereto at its above address.




ARTICLE XII - ASSIGNMENT


12.1           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and the successors to substantially the entire assets and
business of the respective parties hereto.  This Agreement shall not otherwise
be assignable by either party without the prior written consent of the other
party.  Any and all assignments of this Agreement or of any interests therein
not made in accordance with this Article XII shall be void.




ARTICLE XIII - CONSTRUCTION


13.1           The validity and interpretation of this Agreement and the legal
relationships of the parties to it shall be governed by the laws of the State of
Michigan, without giving effect to their choice of laws provisions.  In the
event of a dispute, the parties agree not to commence litigation prior to
undertaking a good faith attempt to resolve the dispute using alternative
dispute resolution.  In the event that such dispute is not amicably resolved
following a good faith attempt by the parties to resolve the dispute by means of
alternative dispute resolution, then any disputes hereunder shall be resolved by
a court of competent jurisdiction located in the State of Michigan.


13.2           None of the provisions in this Agreement shall be construed so as
to require the commission of any act contrary to law, and wherever there is any
conflict between any provision of this Agreement and any material statute, law
or ordinance, the latter shall prevail; but in such event the provision of this
Agreement affected shall be curtailed and limited only to the extent necessary
to bring it within the legal requirements.


13.3      This document, including all Exhibits attached hereto, constitutes the
full understanding between the parties hereto with reference to the subject
matter hereof and no statements or understandings, oral or written made prior to
or at the execution hereof shall vary or modify the written terms hereof neither
party shall claim any amendment; modification or release from any provision
hereof except by a formal written amendment to this Agreement which has been
subscribed by both parties.




ARTICLE XIV - TERM and TERMINATION


14.1           If a party shall be in breach of any obligation hereunder, the
other party may give written notice of termination by calling attention to such
default, and specifying a termination date not less than one hundred twenty
(120) days after the date of such notice.  Unless the defaulting party has
remedied such default prior to the termination date specified in such notice,
this Agreement shall automatically terminate as of said designated date.  Either
party may terminate this Agreement without cause upon six (6) months prior
written notice to the other party.


14.2           Upon commencement of this Agreement, ECOC and DIP will proceed
with pre-production feasibility to allow DIP an opportunity to approve
manufacturing feasibility and final cost quotations associated with
manufacturing ECOC’s Products.  Upon completion of this assessment, ECOC may
issue final purchase orders to DIP for normal production.


DIP will provide the labor, equipment, consumables (Raw materials, packaging
supplies, filters, etc.) and resources necessary to complete the manufacturing
feasibility.  ECOC will be free to sell any Product produced during the
pre-production feasibility process to ECOC’s customer(s).  In the event such
Product is not accepted by ECOC’s customer due to DIP’s failure to manufacture
Product in accordance with specifications, ECOC will have no responsibility to
reimburse DIP for the cost of consumables used in the pre-production feasibility
process.  In the event such Product is not accepted by ECOC’s customer due to a
problem with ECOC’s formula, raw material specification, failure to properly
transfer the manufacturing technology, or loss of business, ECOC will reimburse
DIP for the cost of consumables used in the pre-production feasibility
process.  In the event such Product is not accepted by ECOC’s customer and a
cause for the lack of acceptance cannot readily be determined, ECOC will have no
responsibility to reimburse DIP for one-half of the cost of consumables used in
the pre-production feasibility process.


14.3
Any termination of this Agreement shall not:



(a) release a party from any claim of the other party accrued hereunder prior to
the effective date of such termination; or



(b) release DIP from its obligations under the provisions of Article II, V, VI
and VII hereof.



14.4           At the end of the term or termination of this agreement, ECOC is
responsible for purchasing excess raw materials and finished product that were
purchased to meet forecast or minimum order quantity requirements.




ARTICLE XV - COMPLETE AGREEMENT


15.1           The nondisclosure and secrecy agreements identified in this
Agreement and the foregoing, together with and Addenda issued and accepted
pursuant to this Agreement, represent the parties’ complete understanding with
respect to the subject matter hereof, superseding all other understandings,
written or oral, relating hereto.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.








DIC IMAGING PRODUCTS USA, LLC
ECOLOGY COATINGS, INC.





By:  /s/ Yoshi
Maruko                                                                        
By:  /s/ Robert G. Crockett


Title:  President                                                                                    Title:  CEO







 
 

--------------------------------------------------------------------------------

 

EXHIBIT I – ADDENDUM SPECIFICATIONS








Product Description:






Finished Product Specifications:






Raw Material Specifications:






Product Transfer Process Specifications:






Quality Control Requirements:






Aggregate Raw Material Costs:






Tolling Costs:






Shipping Costs:




Total Costs:







 
 

--------------------------------------------------------------------------------

 
